Case 1:20-cv-05234-PKC-VMS Document 5 Filed 11/05/20 Page 1 of 1 PageID #: 24




                                                                                              J u s tin A. Ku eh n
                                           November 5, 2020


BY ECF

Hon. Pamela K. Chen, U.S.D.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


               Re:     Bunsen v. AMAG Pharmaceuticals, Inc., et al; Case No. 20-cv-5234

Dear Judge Chen:

        We represent plaintiff in the above-captioned action. We write, in accordance with Your
Honor’s instructions, to notify the Court that defendants have not yet been served with process in
this action and plaintiff will not seek a preliminary injunction hearing in the next week.


                                                  Respectfully submitted,



                                                  Justin Kuehn




                         30 Wa l l S tr eet, 8th f lo o r , N ew Yo r k, N Y 1000 5

               T el: ( 212) 70 9-8 245        E-m a il: j ku eh n @ m o o r eku eh n .c o m
               D ir : ( 917) 818- 30 45       Web s ite: m o o r eku eh n .c o m
